Case 1:19-cr-00017-DLH Document 310 Filed 03/08/21 Page 1 of 2

PROB 12C
(Rev. 2/13)

UNITED STATES DISTRICT COURT

for
DISTRICT OF NORTH DAKOTA

Petition for Warrant or Summons for Offender under Supervision

Name of Offender: Taylor J Myrick Case Number: 0868 1:19CR00017
Name of Sentencing Judicial Officer: Daniel L. Hovland, U.S. District Court Judge

Date of Original Sentence: May 21, 2020

Original Offense: Conspiracy to Distribute and Possess with Intent to Distribute Oxycodone
Original Sentence: One day imprisonment; 3 years supervised release
Type of Supervision: TSR Date Supervision Commenced: 7/29/2020

Asst. U.S. Attorney: Rick L. Volk Defense Attorney: Michelle Ann Monteiro

 

PETITIONING THE COURT

To issue a warrant

[1 To issue a summons

The probation officer believes that the offender has violated the following condition(s) of supervision:
ViolationNo. Nature of Noncompliance

1) On October 13, 2020, the defendant tested positive for fentanyl. This was confirmed by
Alere Toxicology. This is in violation of special condition one stating you must totally
abstain from the use of alcohol and illegal drugs.

2) The defendant has failed to report for drug screenings on numerous occasions. This is in
violation of special condition number two which states you must submit to drug/alcohol
screening at the direction of the supervising officer.

3) The defendant failed to follow through with substance abuse treatment as directed. This
is in violation of special condition number three which states you must participate in a
drug/alcohol dependency treatment program as directed.
Case 1:19-cr-00017-DLH Document 310 Filed 03/08/21 Page 2 of 2

PROB 12C

(Rev. 2/13)
Myrick, Taylor
0868 1:19CRO0017

U.S. Probation Officer Recommendation: It is respectfully recommended that a warrant be issued for the
arrest of Taylor Myrick and hearings be held to determine if she has violated the terms and conditions of
her supervised release.

The term of supervision should be:

xX Revoked.

(1 Extended for years, for a total term of years.

1 The conditions of supervision should be modified as follows:

I declare under penalty of perjury that the foregoing is true and correct.

Executed on March 5, 2021

 

/s/ Travis J. Dienslake
U.S. Probation Officer Assistant

 

THE COURT ORDERS:

CO No Action.
LM tne Issuance of a Warrant/Matter Sealed Pending Arrest.

  

C The Issuance of a Summons.

C Other

 

Signature of Judicial Officer

GO Mu. 202!

Date
